Citation Nr: 0502666	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  96-41 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Laura S. Rotstein, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

This veteran had active service from November 1952 to 
September 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1995 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) that determined no new and 
material evidence had been submitted in support of the 
veteran's service connection claim.

This matter was remanded in April 1999 for further 
development.  

In May 2000, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  

In a June 2000 decision, the Board determined, first, that 
the veteran had submitted new and material evidence 
sufficient to reopen the claim for service connection, and 
second, that the claim should be denied as it was not well 
grounded.  The case was returned to the Board from a December 
2000 order by the United States Court of Appeals for Veterans 
Claims (Court), which, pursuant to a motion by the Secretary, 
vacated the part of the June 2000 Board decision that denied 
service connection for hypertension.  As this order 
specifically addressed only the second part of the June 2000 
decision, it left standing the portion of that decision which 
determined that new and material evidence had been submitted 
to reopen the claim.  Therefore, the issue before the Board 
is entitlement to service connection for hypertension. 

In a January 2002 decision, the Board denied the veteran's 
claim for service connection for hypertension.  The matter 
now returns to the Board from a January 2003 Court Order, 
which, pursuant to a joint motion to remand, vacated the 
January 2002 Board decision that denied service connection 
for hypertension on the merits.    

In October 2003, the Board remanded the matter, in part to 
allow the agency of original jurisdiction (AOJ) the 
opportunity to review newly submitted evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339, (Fed. Cir. 2003) (DAV), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) determined that 38 C.F.R. § 19.9(a)(2) was 
inconsistent with 38 U.S.C. § 7104(a).  The Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2) because, in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.  

Here, the veteran, through his attorney, has submitted new 
evidence including a letter dated September 1953 from a 
military doctor noting the veteran's severe blood pressure 
problem, and another letter dated in September 1954 from a 
second military doctor recommending that the veteran connect 
with the VA system to monitor his high blood pressure.  
Neither document has been considered by the RO, and the 
appellant has not waived initial AOJ consideration of this 
evidence.   

Additionally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) became law.  
Regulations implementing the VCAA have also been published.  
The VCAA and implementing regulations apply in the instant 
case.  In Quartuccio v. Principi, 16 Vet. App. 183 (2002) the 
Court provided guidance regarding notice requirements under 
the VCAA.  The notice provided to the veteran in this case 
does not appear to be adequate under the Quartuccio 
guidelines.  Specifically, the June 2004 VA duty to assist 
letter appears to have addressed the issue of new and 
material evidence and not the issue of service connection.  
We note also, that the veteran's representative asserts that 
VA did not take all proper measures to assist the veteran in 
developing evidence for this claim.  In her response to the 
most recent supplemental statement of the case (SSOC), the 
veteran's representative indicated that VA did not seek to 
out available evidence from Fort Jackson in Columbia, South 
Carolina, where the veteran was discharged in September 1954.     

Therefore, since this case is being remanded anyway for RO 
consideration of new evidence, the RO must take this 
opportunity to fulfill the duty to notify and assist 
provisions o the VCAA.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.	The RO must review the claims file 
and ensure 
that all VCAA obligations to notify 
and assist have been satisfied in 
accordance with the 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, Quartuccio 
v. Principi, and any other applicable 
legal precedent.  In particular, the 
RO should ensure that the veteran is 
advised specifically of what he needs 
to establish his claim (for 
entitlement to service connection for 
hypertension), what the evidence 
shows, and of his and VA's respective 
responsibilities in claims 
development.  The RO should also 
inform the veteran that he should 
submit all evidence or information he 
believes would benefit his claim, and 
that he should alert VA if there is 
any outstanding evidence he would like 
help in obtaining.  The veteran should 
be afforded the requisite period of 
time to respond.  With assistance from 
the veteran, if necessary, the RO 
should make an effort to obtain any 
available records from all identified 
sources.  



2.  Thereafter, the RO should 
readjudicate the claim for entitlement 
to service connection for hypertension 
in light of all additional evidence 
received.  Specific consideration 
should be given to recently received 
letters from VA and private health 
care providers, dated in September and 
October 2003, and letters from 
military doctors, dated in September 
1953 and September 1954.  If the 
benefit remains denied, the veteran 
should be issued an appropriate SSOC 
and afforded the requisite period of 
time to respond.  The case should then 
be returned to the Board for further 
appellate review, if otherwise in 
order.  No action is required of the 
appellant until he is notified.

The purposes of this remand are to assist the veteran in 
developing his claim and to ensure compliance with the 
mandates of the Federal Circuit and the Court in the above-
cited decisions.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




